DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 11, 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (US 2002/0148053) in view of Inuzuka (US 6,534,443).
Inagaki discloses a method of sublimating a first coating onto an optical lens 3 having first and second surfaces (Fig. 2) comprising the steps of: printing a first coating 2 using a sublimation transfer ink onto a sublimation paper 10 [0033]; positioning the sublimation paper 10 onto the optical lens 3 such that the first coating 2 printed on the paper 10 is aligned to the first surface of the optical lens 3 [0044]; placing the paper 10 onto the first surface of the optical lens 3 and securing the paper onto the first surface of the optical lens 3 by pressing the pressing member 31 [0044]-[0045]; preheating a chamber of an oven 20 to a predetermined temperature [0048]; placing the optical lens 3 into the chamber of the oven 20 with the first surface of the lens facing upward (Fig. 1); closing the oven and setting a predetermined time for heating [0048]; heating the chamber during the time such that the first coating sublimates onto the first surface of the optical lens from the paper; and removing the lens from the oven [0049]. Please note that the optical lens would be inherently cooled upon removal from the oven since it would return to atmospheric conditions.
Inagaki does not disclose a vacuum oven.
Inuzuka (‘443) discloses a similar method of sublimating a coating onto an optical lens (Abstract; Fig. 1), wherein a vacuum oven is used in order to shorten the time needed for completing the sublimation to prevent the occurrence of a defective condition (Col. 6, line 48-Col. 7, line 4). 

	Regarding Claim 2, Inagaki discloses that the first surface of the lens may alternatively be convex [0062]. 
	Regarding Claims 7, 16, and 19, Inagaki discloses a finished lens [0059] and a temperature of the oven of 135°C [0061]. Inuzuka (‘443) discloses that the time duration for the vacuum oven may be 2 minutes (120 seconds) (Col. 9, line 21). 
	Regarding Claims 11-12 and 17, Inuzuka (‘443) discloses printing a second coating using a sublimation transfer ink onto a second sublimation paper 10 such that both surfaces of the lens 22 may be dyed at the same time (Col. 7, lines 20-25; Fig. 3) or single-sided dying may take place (Col. 10, lines 13-15). Thus, it would have been obvious to use the sublimation paper to dye a single surface, both surfaces in succession, or both surfaces simultaneously. Inagaki further discloses that either of the concave or convex surfaces may be arranged in the oven to be dyed [0061] and the optical lens 3 may be placed on top of a mold 32 corresponding to the second surface of the lens (Fig. 2).
	Regarding Claim 20, Inagaki discloses that mold 32 is a lens holder and that pressing member 31 is made of silicon resin such that it is flexible and deformable in correspondence with the surface of the lens to be dyed [0041]. It would have been obvious to also use a lens holder 32 made form silicone resin in order to prevent damage to the lens surface. 
. 
Claims 3-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (US 2002/0148053) in view of Inuzuka (US 6,534,443) as applied above and further in view of Okubo et al (US 9,278,492).
Inagaki and Inuzuka (‘443) do not disclose that the edge of the first surface of the optical lens has a plurality of recesses.
Okubo discloses providing reference marks on the periphery of a lens substrate. The reference marks may include recesses created by irradiation with a laser. The reference marks are removed by shape-cutting (i.e. grinding) the lens substrate to form the lens (Col. 6, lines 43-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide recesses at the periphery of the lens as reference marks as suggested by Okubo as an alternative to the ink line 2a [0036] in Inagaki in order to align the sublimation paper to the lens since the alignment marks may be removed after dyeing by typical grinding performed at the peripheral edge of the lens.
Regarding Claims 4 and 14, Inagaki discloses placing the lens 3 onto a mold 32 (Fig. 2). 
Regarding Claims 6 and 15, Inagaki discloses that mold 32 is a lens holder and that pressing member 31 is made of silicon resin such that it is flexible and deformable in correspondence with the surface of the lens to be dyed [0041]. It would have been 
Thus, claims 3-6 and 13-15 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Inagaki, Inuzuka (‘443), and Okubo. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (US 2002/0148053) in view of Inuzuka (US 6,534,443) as applied above and further in view of Inuzuka et al (US 2005/0071934).
Inagaki discloses applying a hardcoat layer to the first surface of the lens following the cooling step [0050], but does not disclose adding a hardcoat layer to first and second surfaces of the lens prior to the printing step.
Inuzuka (‘934) discloses forming a hardcoat layer onto first and second surfaces of a lens prior to a printing step to form a sublimation base body (Fig. 2) [0070]-[0071]. The hard coated lens dyed by the vapor deposition method was higher in abrasion resistance [0107]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to add a hardcoat layer to the first and second surface of the lens of Inagaki prior to the print step as suggested by Inuzuka (‘934) in order to improve the abrasion resistance of the dyed optical lens.
Thus, claim 8 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Inagaki, Inuzuka (‘443), and Inuzuka (‘934). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (US 2002/0148053) in view of Inuzuka (US 6,534,443) as applied above and further in view of Peter et al (US 2019/0136367).

Inagaki and Inuzuka (‘443) do not disclose that the lens is a semi-finished lens.
Peter discloses that it is typical to apply sublimated coatings to semi-finished lenses [0078]; [0185].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to perform the method of Inagaki on a semi-finished lens as suggested by Peter since it is well known to perform coating processes on semi-finished lens blanks as an alternative to lens blanks or finished lenses.
Thus, claim 9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Inagaki, Inuzuka (‘443), and Peter.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (US 2002/0148053) in view of Inuzuka (US 6,534,443), and Peter et al (US 2019/0136367) as applied above and further in view of Inuzuka et al (US 2005/0071934).
Peter further discloses grinding and polishing the second surface of the lens so that the curvature of both surfaces cooperate to yield desired optical properties according to the prescription of the finished lens [0076]. Inagaki discloses applying a hardcoat layer to the first surface of the lens following the cooling step [0050], but does not disclose adding a hardcoat layer to the first surface of the lens prior to the printing step.
Inuzuka (‘934) discloses forming a hardcoat layer onto first and second surfaces of a lens prior to a printing step to form a sublimation base body (Fig. 2) [0070]-[0071]. The hard coated lens dyed by the vapor deposition method was higher in abrasion resistance [0107]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to add a hardcoat layer to the first and second surface of the lens of Inagaki prior to the print step as suggested by Inuzuka (‘934) in order to improve the abrasion resistance of the dyed optical lens.
Thus, claim 10 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Inagaki, Inuzuka (‘443), Peter, and Inuzuka (‘934). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (US 2002/0148053) in view of Inuzuka (US 6,534,443) and Okubo et al (US 9,278,492) as applied above and further in view of Inuzuka et al (US 2005/0071934).
Inagaki discloses applying a hardcoat layer to the lens following the cooling step [0050], but does not disclose adding a hardcoat layer to the first and second surfaces of the lens prior to the printing step.
Inuzuka (‘934) discloses forming a hardcoat layer onto first and second surfaces of a lens prior to a printing step to form a sublimation base body (Fig. 2) [0070]-[0071]. The hard coated lens dyed by the vapor deposition method was higher in abrasion resistance [0107]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to add a hardcoat layer to the first and second surface of the lens of Inagaki prior to the print step as suggested by Inuzuka (‘934) in order to improve the abrasion resistance of the dyed optical lens.
Thus, claim 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Inagaki, Inuzuka (‘443), Okubo, and Inuzuka (‘934). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715